                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                  21-PO-05035-JTJ

              Plaintiff,                     VIOLATIONS:
                                             E1102414
       vs.                                   E1102415
                                             E1102416
  LINDSEY B. JOHNSON,                        E1102417
                                             E1102418
              Defendant.                     Location Code: M13

                                             ORDER


      Based upon the change of plea entered in open court by the defendant,

Lindsey Johnson, the agreement of the parties, and for good cause appearing,

      IT IS HEREBY ORDERED that the defendant shall pay a total fine amount

of $1720 (as further outlined in the United States’ motion to set terms). The total

fine amount will be paid in full on or before December 15, 2021. Payment(s)

should be mailed to the following address:

      Central Violations Bureau
      P.O. Box 780549
      San Antonio, TX 78278
      The check(s) should be made out to the U.S. Courts - CVB. Defendant may

also pay online at www.cvb.uscourts.gov.

      IT IS FURTHER ORDERED that the defendant is sentenced to 14 days

additional jail time to be served in the county of residence. The defendant shall

coordinate this jail time with the United States Marshals and the County as

appropriate and shall be served by December 15, 2021.

      IT IS FURTHER ORDERED that violation E1102415 is DISMISSED.

                 15th day of July 2021.
      DATED this _____


                                              ___________________________
                                              John Johnston
                                              United States Magistrate Judge




                                          2
